
	

114 HRES 62 IH: Expressing the sense of the House of Representatives regarding sexually exploited and trafficked girls in the United States.
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 62
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Ms. DeLauro (for herself, Ms. Ros-Lehtinen, Mrs. Carolyn B. Maloney of New York, Ms. Bass, Mr. Vargas, Ms. McCollum, Mr. Weber of Texas, Mr. Lowenthal, Ms. Speier, Mr. Cohen, Ms. Frankel of Florida, Mr. Larson of Connecticut, Ms. Wasserman Schultz, Ms. Slaughter, Mr. Tonko, Mr. Cárdenas, Ms. Bordallo, Mr. Nolan, Ms. Esty, Mrs. Wagner, Mr. Doggett, Mr. Cicilline, Mr. Poe of Texas, Mr. Johnson of Ohio, Ms. Jackson Lee, Mr. Rangel, Mr. Diaz-Balart, Mr. Honda, Mr. McDermott, Mr. Grijalva, Ms. Kaptur, Ms. Wilson of Florida, Mr. Peterson, Ms. Jenkins of Kansas, and Mr. Courtney) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding sexually exploited and trafficked
			 girls in the United States.
	
	
 Whereas most girls subjected to commercial sexual exploitation and trafficking come from a broken child welfare system or are runaway youth that were subsequently preyed upon by exploiters and traffickers;
 Whereas it is important to provide education for family, friends, and neighbors to understand that these girls are victims;
 Whereas survivors of domestic trafficking need support in their efforts to raise awareness on identifying trafficked girls and the systems of support that such girls require to heal from the complex trauma of sexual violence and exploitation;
 Whereas the same protections and supports available to victims of child abuse should be extended to child victims of trafficking; and
 Whereas exploited and trafficked girls are not bad girls or child prostitutes, but are victims of systemized rape who need the same legal supports and protections other rape victims are afforded: Now, therefore, be it
	
 That the House of Representatives supports efforts to— (1)provide protections and supports for sexually exploited and trafficked girls in the United States; and
 (2)create criminal or civil penalties for anyone who buys or sells a child through a system of child trafficking.
			
